 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This amendment to Employment Agreement is dated January 20, 2015.

 

WHEREAS, Victor H. Mena (“Employee”) and the Company entered into that certain
Employment Agreement dated May 1, 2013 whereby Employee was employed as Vice
President of Washington Operations of the Company effective May 1, 2013 (the
“Employment Agreement”);

 

WHEREAS, as of the date hereof, Employee and the Company have agreed to execute
this amendment to the Employment Agreement to accommodate the wishes of both
parties as set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
established in this amendment and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties mutually
agree as follows:

 

1.Section 2 of the Employment Agreement is hereby deleted and restated in its
entirety as follows:

 

2.Term. The term of the Agreement is for a period expiring on May 1, 2017.

 

2.Section 4(a) of the Employment Agreement is hereby deleted and restated in its
entirety as follows:

 

(a).Salary. Employer shall pay Employee an annual salary in the amount of Two
Hundred Fifteen Thousand Dollars ($215,000) payable in the same manner as
Employer pays its other executive employees, less required state and federal
withholdings (the “Annual Salary”).

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
executed this Amendment as of the date first written above.

 

EMPLOYEE NEVADA GOLD & CASINOS, INC.     ______________________________
By:____________________________ Victor H. Mena       Michael P. Shaunnessy



 



 

 